Title: To John Adams from Wilhem & Jan Willink, 9–11 February 1783
From: Willink, Wilhem & Jan (business)
To: Adams, John


Sir
[9–11 February 1783]

We are honoured with your Excellency’s letter of 5 Inst: by whch. you desire us to advertise in Some Gazette, for all persons in Amstm., who have any demand on your Excellency to bring the acct: to us, to hand the Same to you, for examination, we shall perform it and stipulate the time for it till 1st. March.
We observe your Excellency desires to have charged to the acct. of the United States the ballances of your acct. but as Messrs Van Staphorst & de La Lande & fynje ‘d not look upon this order en debita forma as directed to us alone, we beg to get the enclosed returned to us signed by your Excellency.
We hope not by the before mentioned motion your Excellency may Leave Europe without before returning in Holland, as we Wish to be happy enough to see you again before it, if otherwise by your passage thro’ other places any letters of our House can be serviciable to your Excellency, please to call upon us.
the solidity of the bonds of Danemarch is so much declined in the opinion of publicq that the same are offered at 90% without buyers.
Mr. Thaxter writes us about the Coach whch. stands in needs of many repairs to the Amount even of 25 a 30 guineas, but if the man doth not incline to this, it maybe Sold for 50 a 60 Guineas, we let him be informed of, and prefers to have it sold at said price or higher if possible so he humbly prays your Excellency to order the disposal of the same on said terms or better’s.
we beg our Compliments to Mr Thaxter and have the honour to be with respectfull regard / Sir / Your Excellency’s Most Humble / and most Obedient Servants
Wilhem & Jan Willink

Pray Sir remember us to Mr J: Jay.
The pacquet is handed to Mr Cerisier, such Pacquets costs a good deal of postage by the mails.

